Citation Nr: 1124371	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  04-31 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from October 1985 to February 1989.  The Veteran reportedly had additional full-time service in the Active Guard/Reserve (AGR) with a verified period of active duty for annual training from August 11, 1974 to August 24, 1974 and from November 4, 2005 to November 17, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2004 decisions of the Columbia, South Carolina, RO, which in part, denied service connection for hypertension, including as secondary to service-connected aortic valve disease; and declined to reopen a claim for service connection for residuals of a back injury.

In January 2006, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In May 2006, the Board remanded the claims for further development.  In August 2009, the Board granted service connection for residuals of a back injury (implemented by a July 2010 rating decision).  At the same time, the Board remanded the claim seeking service connection for hypertension and this is the only matter remaining before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's periods of active duty, ACDUTRA, and/or Active Guard Reserve (AGR) under 10 USC 672(d) or 32 USC 502 or 503 still needs to be verified.  Pursuant to the Board's May 2006 remand instructions, the AMC contacted National Personnel Records Center (NPRC) in May 2006 and requested that all periods of ACDUTRA service in 1997 (during one of the time frames the Veteran claimed hypertension originated) be verified.  The Personnel Information Exchange System (PIES) response was that the Veteran's records only went to 1992 and that a search of Defense Personnel Records Information Retrieval System (DPRIS) should be conducted.  In October 2006, the RO contacted DPRIS as suggested, but there is no response from DPRIS in the record.  

In an August 2009 remand, the Board noted that the Veteran was shown to have had full-time AGR service until 2006; however, ACDUTRA service in 1997 was not verified.  Therefore, the Board remanded the claim again to request assistance from DPRIS or other appropriate agency and to document such efforts.  

In August 2009, the AMC notified the Veteran that it had contacted the Joint Service Records Research Center (JSSRC) and requested verification of the Veteran's periods of ACDUTRA.  The actual request; however, shows that the AMC asked for verification of any unverified periods of service, but reported that the Veteran's service was from May 1976 to May 1979 and October 1985 to February 1989.  The response was that "all service information has been verified as correct."  The response did not address any periods of ACDUTRA, or the claimed service in 1997; despite the reports of periods of ACDUTRA from at least August 11 to 24, 1974 and November 4 to 17, 2005.  

A June 1988 letter from the Department of the Army shows that the Veteran's active duty commitment changed from September 1985 to October 1988 to September 1985 to April 1990 under 10 USC 672(d).  In February 1990, she enlisted/reenlisted in the Army reserve for six years.  The remarks stated "Immediate reenlistment TPU IAW Chap 6, AR 140-111".  Army Regulation 140-111 US Army Reserve Enlistment Program, pertains to reenlisting for continued membership in a unit of the Selected Reserve.  See https://ile.atsc.army.mil/pdmPublic/pdm/enlisted/cmf79/79V/sd-readlist-col6/0/document/AR%20140_111.pdf.  

Additionally, a March 2005 Medical Evaluation Board Proceedings Report noted that the Veteran entered on active duty in December 1975 and had 29 years of active duty.  March 2005 records from the Dwight David Eisenhower Army Medical Center reported her MOS as a full time unit administrator.  However, during her January 2006 Travel Board hearing, the Veteran indicated that she had varying periods of active duty/ACDUTRA, which suggests that she was not on active duty or ACDUTRA throughout her career.  

The Board notes that, for the most part, the status of the appellant's AGR service from 1989 to 2006 remains unclear.  A review of M21-1MR, Part III, subpart ii, Chapter 6 reveals that a Reservist may meet the criteria for establishing Veteran status for compensation and pension purposes if he/she dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training or performs full-time duty in the Armed Forces other than active duty for training.

The issue of the Veteran's service status and dates must be resolved in order to properly evaluate her claim for service connection on a direct basis.  

It appears that pertinent medical evidence remains outstanding.  Treatment records from Hillcrest Hospital dated in December 1996 reflect that the Veteran was given a provisional diagnosis of hypertension.  She reportedly underwent a physical at Fort Jackson for the Army Reserves; was seen approximately five months earlier at the VA medical center in Columbia, South Carolina, when high blood pressure was noted; and she also testified that she had been given diagnoses of hypertension at Moncrief Army Hospital in 1996 and 1997.  These records have not been associated with the claims file.  As these records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has claimed that her hypertension was manifested during a period of qualifying service in 1996 or 1997 and may even dated back as far as 1989.  See September 2003 VA examination report, November 2005 Statement of Accredited Representative in Appealed Case, January 2006 Travel Board hearing transcript.  Service treatment records (STR's) associated with the claims file revealed multiple elevated blood pressure readings and treatment records from Hillcrest Hospital dated in December 1996 included a provisional diagnosis of hypertension.  

In a July 2009 Appellant's Post Remand Brief, the Veteran's representative appeared to contend that hypertension was secondary to her service-connected post traumatic stress disorder (PTSD) and major depressive disorder (MDD).  The representative stated that psychological factors such as anger, anxiety, depression, hostility, etc. had been associated with the occurrence or reoccurrence of cardiovascular disease.  (He referred to Cecil Textbook of Medicine 22nd Edition, p. 253.)  

The appellant was afforded VA examinations in June 2004 and December 2010, however, none of the examination reports include an opinion as to whether the hypertension was directly related to the appellant's military service or secondary to her service-connected PTSD and MDD.  New examinations are required to comply with VA's duty to assist.  Once VA undertakes the effort to provide an examination when developing a claim for service connection it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify all periods of the Veteran's service on active duty, active duty for training, and/or AGR under 10 USC 672(d) or 32 USC 502 or 503 in 1989, 1996 and 1997.  The RO/AMC's efforts should include requesting assistance from the DPRIS or other appropriate agency.  The RO/AMC's efforts should be documented in the claims folder.

3. The RO/AMC should take all necessary steps to obtain and associate with the claims file all records of treatment for high blood pressure and hypertension, including any physical examination reports dated in 1996 at Fort Jackson for the Army Reserves, treatment records from Columbia VAMC dated in 1996, and Moncrief Army Hospital records dated in 1996 and 1997.  

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

4. After completion of the above development, arrange for the Veteran to undergo a VA examination to determine the relationship between her hypertension and service and its relationship to the service connected psychiatric disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and any continuity of symptomatology, the lay statements of record and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that her hypertension is related to, or had its onset during service; including any in-service elevated blood pressure readings. 

If the Veteran's hypertension is not at least as likely as not related to the Veteran's active service, the examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is secondary to or permanently aggravated by the Veteran's service-connected PTSD.  The rationale for all opinions expressed should be provided in a legible report. 

5. If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010)

